DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 15/596,044, application filed on 10/08/2019.  Claims 1-11 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 10/08/2019, 04/30/2020, and 09/11/2020, respectively, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US PG Pub No. 2013/0293201) in view of CICCONE et al. (US PG Pub No. 2021/0094438).
7.          With respect to claim 1, ONO teaches:
A charge control system for a vehicle, the charge control system being configured to control charging of a power storage device of the vehicle (charge control system for charging a power storage device of a vehicle, paragraph [0135-0138), 
the power storage device being adapted to be externally charged with electric power from an outside of the vehicle (charging the battery of the vehicle with external power supply, paragraph [0135-0138]), and 
adapted to be charged with electric power generated by a generator that is driven with driving force from an internal combustion engine (concurrently being charged with electric power generated using the engine, paragraph [0135-0138]), the charge control system comprising:
a vehicle electronic control unit (ECU, electronic control unit to control charging, paragraph [0136]) configured to permit the power storage device to be (concurrently being charged with electric power generated using the engine, paragraph [0135-0138]), in addition to the electric power from the outside of the vehicle, during external charging (charging the battery of the vehicle with external power supply, paragraph [0135-0138]), 
ONO fails to explicitly teach:
a user detector configured to determine whether a user is present within a predetermined range relative to the vehicle; and
additionally charging the power storage device with electric power from the engine when the user detector determines that the user is present within the predetermined range, 
the vehicle electronic control unit being configured to inhibit power generation by the generator during external charging when the user detector determines that the user is not present within the predetermined range.
However, CICCONE teaches:
a user detector configured to determine whether a user is present within a predetermined range relative to the vehicle (user interface inside the vehicle allows user to designate vehicle mode, mode may start engine, vehicle effectively determines user is inside the vehicle, paragraph [0031]); and
additionally charging the power storage device with electric power from the engine when the user detector determines that the user is present within the predetermined range (engine starts to reach desired state of charge by charging battery, paragraph [0030-0035]), 
(other conditions to prompt inhibition of auto-start mode – user does not approve or declines auto-start mode, paragraphs [0035-0040]).
It would have been obvious to one of ordinary skill in the art before the time of the invention to incorporate CICCONE into the invention of ONO for at least the following reasons: the decision process of whether to auto-start the engine in order to provide charge to the battery based on certain conditions including the user’s access and proximity the vehicle would improve the invention of CICCONE by enabling CICCONE to improve conditions such as conserving gas, excess current to the battery, certain environmental risk, and other conditions and factors disclosed in CICCONE.  For at least the above reason, one of ordinary skill in the art would infer from the overall teachings of CICCONE and ONO that it is known to concurrently charge a vehicle with both an external power source and an internal engine producing additional power to charge the battery and further to decide whether conditions are safe to provide additional charge to the battery.
	
8.          With respect to claim 2, CICCONE teaches:
wherein the predetermined range is a range that surrounds a periphery of a driver seat of the vehicle (interface inside the vehicle allows user to designate vehicle mode, mode may start engine, vehicle effectively determines user is inside the vehicle, paragraph [0031]).

9.          With respect to claim 3, CICCONE teaches:
wherein the predetermined range is an interior of the vehicle (interface inside the vehicle allows user to designate vehicle mode, mode may start engine, vehicle effectively determines user is inside the vehicle, paragraph [0031]).

10.          With respect to claim 4, CICCONE teaches:
wherein the predetermined range is a range in which wireless communications between the vehicle and a communication device carried by the user are possible (see user using smartphone over communication network, paragraph [0030-0035]).

11.          With respect to claim 5, CICCONE teaches:
wherein whether electric power is generated by the generator during external charging is selectable by the user (user approves or denies auto-start function, Abstract, paragraphs [0030-0035]).

12.          With respect to claim 6, CICCONE teaches:
wherein an amount of electric power generated by the generator during external charging is selectable by the user (user enters time to store vehicle, effectively determining how much time will be used for additional auto-start charging, paragraphs [0030-0035]).

13.          With respect to claim 7, CICCONE teaches:
wherein the vehicle electronic control unit permits the generator to generate electric power during external charging, when a remaining amount of fuel for driving the (see threshold for fuel present in the engine components and vehicle fuel storage, paragraphs [0033-0038]).

14.          With respect to claim 8, CICCONE teaches:
wherein whether power generation by the generator during external charging is continued or finished is selectable by the user (user enters time to store vehicle, effectively determining how much time will be used for additional auto-start charging, paragraphs [0030-0035]; user approves or effectively denies charging time, auto-start, paragraphs [0030-0035]).

15.          With respect to claim 9, CICCONE teaches:
a display device that indicates that the internal combustion engine is being driven during external charging (see paragraphs [0030-0035], [0040-0044]).

16.          With respect to claim 10, CICCONE teaches:
wherein the vehicle electronic control unit permits an accessory power supply to be turned on during external charging (user enters time to store vehicle, effectively determining how much time will be used for additional auto-start charging, paragraphs [0030-0035]; user approves or effectively denies charging time, auto-start, paragraphs [0030-0035]).

17.          With respect to claim 11, CICCONE teaches:
wherein the vehicle electronic control unit permits the generator to generate electric power during external charging while an ignition power supply of the vehicle is in an OFF state (user enters time to store vehicle, effectively determining how much time will be used for additional auto-start charging, paragraphs [0030-0035]; user approves or effectively denies charging time, auto-start, paragraphs [0030-0035]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851